
	
		II
		Calendar No. 909
		110th CONGRESS
		2d Session
		S. 1515
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Biden (for himself,
			 Mr. Specter, Mr. Bayh, Mr.
			 Stevens, Mr. Brown,
			 Mr. Johnson, Ms. Murkowski, Mr.
			 Casey, Mr. Whitehouse, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 29 (legislative
			 day, July 28), 2008
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish a domestic violence volunteer attorney
		  network to represent domestic violence victims.
	
	
		1.Short titleThis Act may be cited as the
			 National Domestic Violence Volunteer
			 Attorney Network Act.
		2.DefinitionsIn this Act, the terms dating
			 partner, dating violence, domestic violence,
			 legal assistance, linguistically and culturally specific
			 services, stalking, and State domestic violence
			 coalitions shall have the same meaning given such terms in section 3 of
			 the Violence Against Women and Department of Justice Reauthorization Act of
			 2005 (Public Law 109–162).
		3.National domestic
			 violence volunteer attorney networkSection 1201 of the Violence Against Women
			 Act of 2000 (42 U.S.C. 3796gg–6) is amended by adding at the end the
			 following:
			
				(g)National
				domestic violence volunteer attorney network
					(1)In
				general
						(A)GrantsThe Attorney General may award grants to
				the American Bar Association Commission on Domestic Violence to work in
				collaboration with the American Bar Association Committee on Pro Bono and
				Public Service and other organizations to create, recruit lawyers for, and
				provide training, mentoring, and technical assistance for a National Domestic
				Violence Volunteer Attorney Network.
						(B)Use of
				fundsFunds allocated to the American Bar Association’s
				Commission on Domestic Violence under this subsection shall be used to—
							(i)create and
				maintain a network to field and manage inquiries from volunteer lawyers seeking
				to represent and assist victims of domestic violence;
							(ii)solicit lawyers
				to serve as volunteer lawyers in the network;
							(iii)retain dedicated
				staff to support volunteer attorneys by—
								(I)providing field
				technical assistance inquiries;
								(II)providing
				on-going mentoring and support;
								(III)collaborating
				with national domestic violence legal technical assistance providers and
				statewide legal coordinators and local legal services programs; and
								(IV)developing legal
				education and other training materials; and
								(iv)maintain a point
				of contact with the statewide legal coordinator in each State regarding
				coordination of training, mentoring, and supporting volunteer attorneys
				representing victims of domestic violence.
							(2)AuthorizationThere
				are authorized to be appropriated to carry out this subsection $2,000,000 for
				each of the fiscal years 2008 and 2009 and $3,000,000 for each of the fiscal
				years 2010 through 2013.
					(3)Eligibility for
				other grantsA receipt of an award under this subsection by the
				Commission on Domestic Violence of the American Bar Association shall not
				preclude the Commission from receiving additional grants under the Office on
				Violence Against Women’s Technical Assistance Program to carry out the purposes
				of that program.
					(4)Other
				conditions
						(A)Prohibition on
				tort litigationFunds appropriated for the grant program under
				this subsection may not be used to fund civil representation in a lawsuit based
				on a tort claim. This subparagraph shall not be construed as a prohibition on
				providing assistance to obtain restitution.
						(B)Prohibition on
				lobbyingAny funds appropriated under this subsection shall be
				subject to the prohibitions in section 1913 of title 18, United States Code,
				relating to lobbying with appropriated
				moneys.
						.
		4.Domestic violence
			 volunteer attorney referral program
			(a)Pilot
			 program
				(1)In
			 generalFor fiscal years 2008 and 2009, the Office on Violence
			 Against Women of the Department of Justice, in consultation with the Domestic
			 Violence Legal Advisory Task Force, shall designate 5 States in which to
			 implement the pilot program of the National Domestic Violence Volunteer
			 Attorney Referral Project and distribute funds under this subsection.
				(2)CriteriaCriteria
			 for selecting the States for the pilot program under this subsection shall
			 include—
					(A)equitable
			 distribution between urban and rural areas, equitable geographical
			 distribution;
					(B)States that have a
			 demonstrated capacity to coordinate among local and statewide domestic violence
			 organizations;
					(C)organizations
			 serving immigrant women; and
					(D)volunteer legal
			 services offices throughout the State.
					(3)PurposeThe
			 purpose of the pilot program under this subsection is to—
					(A)provide for a
			 coordinated system of ensuring that domestic violence victims throughout the
			 pilot States have access to safe, culturally, and linguistically appropriate
			 representation in all legal matters arising as a consequence of the abuse or
			 violence; and
					(B)support statewide
			 legal coordinators in each State to manage referrals for victims to attorneys
			 and to train attorneys on related domestic violence issues.
					(4)Role of
			 statewide legal coordinatorA statewide legal coordinator under
			 this subsection shall—
					(A)be employed by the
			 statewide domestic violence coalition, unless the statewide domestic violence
			 coalition determines that the needs of victims throughout the State would be
			 best served if the coordinator was employed by another statewide
			 organization;
					(B)develop and
			 maintain an updated database of attorneys throughout the State,
			 including—
						(i)legal services
			 programs;
						(ii)volunteer
			 programs;
						(iii)organizations
			 serving immigrant women;
						(iv)law school
			 clinical programs;
						(v)bar
			 associations;
						(vi)attorneys in the
			 National Domestic Violence Volunteer Attorney Network; and
						(vii)local domestic
			 violence programs;
						(C)consult and
			 coordinate with existing statewide and local programs including volunteer
			 representation projects or statewide legal services programs;
					(D)provide referrals
			 to victims who are seeking legal representation in matters arising as a
			 consequence of the abuse or violence;
					(E)participate in
			 biannual meetings with other Pilot Program grantees, American Bar Association
			 Commission on Domestic Violence, American Bar Association Committee on Pro Bono
			 and Public Service, and national domestic violence legal technical assistance
			 providers;
					(F)receive referrals
			 of victims seeking legal representation from the National Domestic Violence
			 Hotline and other sources;
					(G)receive and
			 disseminate information regarding volunteer attorneys and training and
			 mentoring opportunities; and
					(H)work with the
			 Office on Violence Against Women, the American Bar Association Commission on
			 Domestic Violence, and the National Domestic Violence Legal Advisory Task Force
			 to assess the effectiveness of the Pilot Program.
					(5)Eligibility for
			 grantsThe Attorney General shall award grants to statewide legal
			 coordinators under this subsection.
				(6)Authorization of
			 appropriationsThere are authorized to be appropriated $750,000
			 for each of fiscal years 2008 and 2009 to fund the statewide coordinator
			 positions and other costs associated with the position in the 5 pilot program
			 States under this subsection.
				(7)Evaluation and
			 reportingAn entity receiving a grant under this subsection shall
			 submit to the Department of Justice a report detailing the activities taken
			 with the grant funds, including such additional information as the agency shall
			 require.
				(b)National
			 program
				(1)PurposeThe
			 purpose of the national program under this subsection is to—
					(A)provide for a
			 coordinated system of ensuring that domestic violence victims throughout the
			 country have access to safe, culturally and linguistically appropriate
			 representation in legal matters arising as a consequence of the abuse or
			 violence; and
					(B)support statewide
			 legal coordinators in each State to coordinate referrals to domestic violence
			 attorneys and to train attorneys on related domestic violence issues, including
			 immigration matters.
					(2)GrantsThe
			 Attorney General shall award grants to States for the purposes set forth in
			 subsection (a) and to support designated statewide legal coordinators under
			 this subsection.
				(3)Role of the
			 statewide legal coordinatorThe statewide legal coordinator under
			 this subsection shall be subject to the requirements and responsibilities
			 provided in subsection (a)(4).
				(4)GuidelinesThe
			 Office on Violence Against Women, in consultation with the Domestic Violence
			 Legal Advisory Task Force and the results detailed in the Study of Legal
			 Representation of Domestic Violence Victims, shall develop guidelines for the
			 implementation of the national program under this section, based on the
			 effectiveness of the Pilot Program in improving victims’ access to culturally
			 and linguistically appropriate legal representation in the pilot States.
				(5)Authorization of
			 appropriationsThere are authorized to be appropriated $8,000,000
			 for each of fiscal years 2010 through 2013 to fund the statewide coordinator
			 position in every State and other costs associated with the position.
				(6)Evaluation and
			 reportingAn entity receiving a grant under this subsection shall
			 submit to the Department of Justice a report detailing the activities taken
			 with the grant funds, including such additional information as the agency shall
			 require.
				5.Technical
			 assistance for the national domestic violence volunteer attorney
			 network
			(a)PurposesThe
			 purpose of this section is to allow—
				(1)national domestic
			 violence legal technical assistance providers to expand their services to
			 provide training and ongoing technical assistance to volunteer attorneys in the
			 National Domestic Violence Volunteer Attorney Network; and
				(2)providers of
			 domestic violence law to receive additional funding to train and assist
			 attorneys in the areas of—
					(A)custody and child
			 support;
					(B)employment;
					(C)housing;
					(D)immigrant victims’
			 legal needs (including immigration, protection order, family and public
			 benefits issues); and
					(E)interstate custody
			 and relocation law.
					(b)GrantsThe
			 Attorney General shall award grants to national domestic violence legal
			 technical assistance providers to expand their services to provide training and
			 ongoing technical assistance to volunteer attorneys in the National Domestic
			 Violence Volunteer Attorney Network, statewide legal coordinators, the National
			 Domestic Violence Hotline and Internet-based legal referral organizations
			 described in section 1201(i)(1) of the Violence Against Women Act of 2000, as
			 added by section 6.
			(c)Eligibility for
			 other grantsA receipt of an award under this section shall not
			 preclude the national domestic violence legal technical assistance providers
			 from receiving additional grants under the Office on Violence Against Women’s
			 Technical Assistance Program to carry out the purposes of that program.
			(d)Eligible
			 entitiesIn this section, an eligible entity is a national
			 domestic violence legal technical assistance provider that—
				(1)has expertise on
			 legal issues that arise in cases of victims of domestic violence, dating
			 violence and stalking, including family, immigration, housing, protection
			 order, public benefits, custody, child support, interstate custody and
			 relocation, employment and other civil legal needs of victims; and
				(2)has an established
			 record of providing technical assistance and support to lawyers representing
			 victims of domestic violence.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $800,000 for national domestic violence legal technical
			 assistance providers for each fiscal year from 2008 through 2013.
			6.National domestic
			 violence hotline legal referralsSection 1201 of the Violence Against Women
			 Act of 2000 (42 U.S.C. 3796gg–6) is amended by adding at the end the
			 following:
			
				(h)Legal referrals
				by the national domestic violence hotline
					(1)In
				generalThe Attorney General may award grants to the National
				Domestic Violence Hotline (as authorized by section 316 of the Family Violence
				Prevention and Services Act (42 U.S.C. 10416)) to provide information about
				statewide legal coordinators and legal services.
					(2)Use of
				fundsFunds allocated to the National Domestic Violence Hotline
				under this subsection shall be used to—
						(A)update the
				Hotline’s technology and systems to reflect legal services and referrals to
				statewide legal coordinators;
						(B)collaborate with
				the American Bar Association Commission on Domestic Violence and the national
				domestic violence legal technical assistance providers to train and provide
				appropriate assistance to the Hotline’s advocates on legal services; and
						(C)maintain a network
				of legal services and statewide legal coordinators and collaborate with the
				American Bar Association Commission on Domestic Violence.
						(3)AuthorizationThere
				are to be appropriated to carry out this subsection $500,000 for each of fiscal
				years 2008 through 2013.
					(i)Legal referrals
				by internet-based services for domestic violence victims
					(1)In
				generalThe Attorney General may award grants to Internet-based
				non-profit organizations with a demonstrated expertise on domestic violence to
				provide State-specific information about statewide legal coordinators and legal
				services through the Internet.
					(2)Use of
				fundsFunds allocated to Internet-based organizations under this
				subsection shall be used to—
						(A)collaborate with
				the American Bar Association Commission on Domestic Violence and the national
				domestic violence legal technical assistance providers to train and provide
				appropriate assistance to personnel on referring legal services; and
						(B)maintain a network
				of legal services and statewide legal coordinators, and collaborate with the
				American Bar Association Commission on Domestic Violence and the National
				Domestic Violence Hotline.
						(3)AuthorizationThere
				are to be appropriated to carry out this subsection $250,000 for each fiscal
				years of 2008 through
				2013.
					.
		7.Study of legal
			 representation of domestic violence victims
			(a)In
			 generalThe General Accountability Office shall study the scope
			 and quality of legal representation and advocacy for victims of domestic
			 violence, dating violence, and stalking, including the provision of culturally
			 and linguistically appropriate services.
			(b)Scope of
			 studyThe General Accountability Office shall specifically assess
			 the representation and advocacy of—
				(1)organizations
			 providing direct legal services and other support to victims of domestic
			 violence, dating violence, and stalking, including Legal Services Corporation
			 grantees, non-Legal Services Corporation legal services organizations, domestic
			 violence programs receiving Legal Assistance for Victims grants or other
			 Violence Against Women Act funds to provide legal assistance, volunteer
			 programs (including those operated by bar associations and law firms), law
			 schools which operate domestic violence, and family law clinical programs;
			 and
				(2)organizations
			 providing support to direct legal services delivery programs and to their
			 volunteer attorneys, including State coalitions on domestic violence, National
			 Legal Aid and Defender Association, the American Bar Association Commission on
			 Domestic Violence, the American Bar Association Committee on Pro Bono and
			 Public Service, State bar associations, judicial organizations, and national
			 advocacy organizations (including the Legal Resource Center on Violence Against
			 Women, and the National Center on Full Faith and Credit).
				(c)AssessmentThe
			 assessment shall, with respect to each entity under subsection (b),
			 include—
				(1)what kind of legal
			 assistance is provided to victims of domestic violence, such as counseling or
			 representation in court proceedings;
				(2)number of lawyers
			 on staff;
				(3)how legal services
			 are being administered in a culturally and linguistically appropriate manner,
			 and the number of multi-lingual advocates;
				(4)what type of cases
			 are related to the abuse, such as protective orders, divorce, housing, and
			 child custody matters, and immigration filings;
				(5)what referral
			 mechanisms are used to match a lawyer with a domestic violence victim;
				(6)what, if any,
			 collaborative partnerships are in place between the legal services program and
			 domestic violence agencies;
				(7)what existing
			 technical assistance or training on domestic violence and legal skills is
			 provided to attorneys providing legal services to victims of domestic
			 violence;
				(8)what training or
			 technical assistance for attorneys would improve the provision of legal
			 services to victims of domestic violence;
				(9)how does the
			 organization manage means-testing or income requirements for clients;
				(10)what, if any
			 legal support is provided by non-lawyer victim advocates; and
				(11)whether they
			 provide support to or sponsor a pro bono legal program providing legal
			 representation to victims of domestic violence.
				(d)ReportNot
			 later than 1 year after the date of enactment of this Act, the General
			 Accountability Office shall submit to Congress a report on the findings and
			 recommendations of the study required by this section.
			8.Establish a
			 domestic violence legal advisory task force
			(a)In
			 generalThe Attorney General shall establish the Domestic
			 Violence Legal Advisory Task Force to provide guidance for the implementation
			 of the Study of Legal Representation of Domestic Violence Victims, the Pilot
			 Program for the National Domestic Violence Volunteer Attorney Referral Project,
			 and the National Program for the National Domestic Violence Volunteer Attorney
			 Referral Project.
			(b)CompositionThe Task Force established under this
			 section shall be composed of experts in providing legal assistance to domestic
			 violence victims and developing effective volunteer programs providing legal
			 assistance to domestic violence victims, including judges with expertise on
			 domestic violence, individuals with experience representing low-income domestic
			 violence victims, and private bar members involved with volunteer legal
			 services.
			(c)ResponsibilitiesThe
			 Task Force shall provide—
				(1)ongoing advice to
			 the American Bar Association Commission on Domestic Violence, the National
			 Domestic Violence Hotline, and the Statewide Coordinators regarding
			 implementation of the Pilot Program and the National Program of the Domestic
			 Violence Volunteer Attorney Referral Project;
				(2)recommendations to
			 the Office on Violence Against Women regarding the selection of the 5 sites for
			 the Pilot Program; and
				(3)attend regular
			 meetings covered by American Bar Association Commission or Domestic
			 Violence.
				(d)ReportThe
			 Task Force shall report to Congress every 2 years on its work under this
			 section.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $100,000 for each of fiscal years 2008 through 2013.
			
	
		1.Short titleThis Act may be cited as the
			 National Domestic Violence Volunteer
			 Attorney Network Act.
		2.National domestic
			 violence volunteer attorney networkThe Violence Against Women Act of 1994
			 (Public Law 103–322) is amended by adding at the end the following:
			
				QNational domestic
				violence volunteer attorney network
					41601.National domestic
				violence volunteer attorney network
						(a)In general
							(1)GrantsThe Attorney General may award grants to
				the American Bar Association Commission on Domestic Violence to work in
				collaboration with the American Bar Association Committee on Pro Bono and
				Public Service and other organizations to create, recruit lawyers for, and
				provide training, mentoring, and technical assistance for a National Domestic
				Violence Volunteer Attorney Network.
							(2)Use of
				fundsFunds allocated to the American Bar Association’s
				Commission on Domestic Violence under this section shall be used to—
								(A)create and maintain a
				network to field and manage inquiries from volunteer lawyers seeking to
				represent and assist victims of domestic violence;
								(B)solicit lawyers to serve
				as volunteer lawyers in the network;
								(C)retain dedicated staff to
				support volunteer attorneys by—
									(i)providing field technical
				assistance inquiries;
									(ii)providing on-going
				mentoring and support;
									(iii)collaborating with
				national domestic violence legal technical assistance providers and statewide
				legal coordinators and local legal services programs; and
									(iv)developing legal
				education and other training materials; and
									(D)maintain a point of
				contact with the statewide legal coordinator in each State regarding
				coordination of training, mentoring, and supporting volunteer attorneys
				representing victims of domestic violence.
								(b)AuthorizationThere
				are authorized to be appropriated to carry out this section $2,000,000 for each
				of the fiscal years 2008 and 2009 and $3,000,000 for each of the fiscal years
				2010 through 2013.
						(c)Eligibility for other
				grantsA receipt of an award under this section by the Commission
				on Domestic Violence of the American Bar Association shall not preclude the
				Commission from receiving additional grants under the Office on Violence
				Against Women’s Technical Assistance Program to carry out the purposes of that
				program.
						(d)Other
				conditions
							(1)Required
				partnershipsIn developing and implementing the national
				volunteer attorney network described in this section, the American Bar
				Association's Commission on Domestic Violence shall partner, when possible,
				with 1 or more national domestic violence organizations with demonstrated
				expertise in providing training and technical assistance to a national
				audience. Any such partner must be fairly compensated for its participation in
				developing and implementing the network.
							(2)Standard grant
				conditionAny award made to the American Bar Association's
				Commission on Domestic Violence under this section shall be subject to the
				Office on Violence Against Women's standard grant award conditions and
				reporting requirements.
							41602.Domestic violence
				volunteer attorney referral program
						(a)Pilot program
							(1)In
				generalFor fiscal years 2008 and 2009, the Office on Violence
				Against Women of the Department of Justice, in consultation with the Domestic
				Violence Legal Advisory Task Force, shall designate 5 States in which to
				implement the pilot program of the National Domestic Violence Volunteer
				Attorney Referral Project and distribute funds under this subsection.
							(2)CriteriaCriteria
				for selecting the States for the pilot program under this subsection shall
				include—
								(A)equitable distribution
				between urban and rural areas, equitable geographical distribution;
								(B)States that have a
				demonstrated capacity to coordinate among local and statewide domestic violence
				organizations;
								(C)organizations serving
				immigrant women; and
								(D)volunteer legal services
				offices throughout the State.
								(3)PurposeThe
				purpose of the pilot program under this subsection is to—
								(A)provide for a coordinated
				system of ensuring that domestic violence victims throughout the pilot States
				have access to safe, culturally, and linguistically appropriate representation
				in all legal matters arising as a consequence of the abuse or violence;
				and
								(B)support statewide legal
				coordinators in each State to manage referrals for victims to attorneys and to
				train attorneys on related domestic violence issues.
								(4)Role of statewide legal
				coordinatorA statewide legal coordinator under this subsection
				shall—
								(A)be employed by the
				statewide domestic violence coalition, unless the statewide domestic violence
				coalition determines that the needs of victims throughout the State would be
				best served if the coordinator was employed by another statewide
				organization;
								(B)be an attorney in good
				standing licensed to practice law in the applicable State;
								(C)have or obtain training
				to gain expertise in providing legal assistance to victims of domestic
				violence;
								(D)develop and maintain an
				updated database of attorneys throughout the State, including—
									(i)legal services
				programs;
									(ii)volunteer
				programs;
									(iii)organizations serving
				immigrant women;
									(iv)law school clinical
				programs;
									(v)bar associations;
									(vi)attorneys in the
				National Domestic Violence Volunteer Attorney Network; and
									(vii)local domestic violence
				programs;
									(E)consult and coordinate
				with existing statewide and local programs including volunteer representation
				projects or statewide legal services programs;
								(F)provide referrals to
				victims who are seeking legal representation in matters arising as a
				consequence of the abuse or violence;
								(G)participate in biannual
				meetings with other Pilot Program grantees, American Bar Association Commission
				on Domestic Violence, American Bar Association Committee on Pro Bono and Public
				Service, and national domestic violence legal technical assistance
				providers;
								(H)receive referrals of
				victims seeking legal representation from the National Domestic Violence
				Hotline and other sources;
								(I)receive and disseminate
				information regarding volunteer attorneys and training and mentoring
				opportunities; and
								(J)work with the Office on
				Violence Against Women, the American Bar Association Commission on Domestic
				Violence, and the National Domestic Violence Legal Advisory Task Force to
				assess the effectiveness of the Pilot Program.
								(5)Eligibility for
				grantsThe Attorney General shall award grants to statewide legal
				coordinators under this subsection.
							(6)Authorization of
				appropriationsThere are authorized to be appropriated $750,000
				for each of fiscal years 2008 and 2009 to fund at least 1 statewide coordinator
				positions and other costs associated with the position in the 5 pilot program
				States under this subsection.
							(7)Evaluation and
				reportingAn entity receiving a grant under this subsection shall
				submit to the Department of Justice a report detailing the activities taken
				with the grant funds, including such additional information as the agency shall
				require.
							(b)National
				program
							(1)PurposeThe
				purpose of the national program under this subsection is to—
								(A)provide for a coordinated
				system of ensuring that domestic violence victims throughout the country have
				access to safe, culturally and linguistically appropriate representation in
				legal matters arising as a consequence of the abuse or violence; and
								(B)support statewide legal
				coordinators in each State to coordinate referrals to domestic violence
				attorneys and to train attorneys on related domestic violence issues, including
				immigration matters.
								(2)GrantsThe
				Attorney General shall award grants to States for the purposes set forth in
				subsection (a) and to support designated statewide legal coordinators under
				this subsection.
							(3)Role of the statewide
				legal coordinatorThe statewide legal coordinator under this
				subsection shall be subject to the requirements and responsibilities provided
				in subsection (a)(4).
							(4)GuidelinesThe
				Office on Violence Against Women, in consultation with the Domestic Violence
				Legal Advisory Task Force and the results detailed in the Study of Legal
				Representation of Domestic Violence Victims, shall develop guidelines for the
				implementation of the national program under this subsection, based on the
				effectiveness of the Pilot Program in improving victims’ access to culturally
				and linguistically appropriate legal representation in the pilot States.
							(5)Authorization of
				appropriationsThere are authorized to be appropriated $8,000,000
				for each of fiscal years 2010 through 2013 to fund the statewide coordinator
				position in every State and other costs associated with the position.
							(6)Evaluation and
				reportingAn entity receiving a grant under this subsection shall
				submit to the Department of Justice a report detailing the activities taken
				with the grant funds, including such additional information as the agency shall
				require.
							41603.Technical assistance
				for the national domestic violence volunteer attorney network
						(a)PurposesThe
				purpose of this section is to allow—
							(1)national domestic
				violence legal technical assistance providers to expand their services to
				provide training and ongoing technical assistance to volunteer attorneys in the
				National Domestic Violence Volunteer Attorney Network; and
							(2)providers of domestic
				violence law to receive additional funding to train and assist attorneys in the
				areas of—
								(A)custody and child
				support;
								(B)employment;
								(C)housing;
								(D)immigrant victims’ legal
				needs (including immigration, protection order, family and public benefits
				issues); and
								(E)interstate custody and
				relocation law.
								(b)GrantsThe
				Attorney General shall award grants to national domestic violence legal
				technical assistance providers to expand their services to provide training and
				ongoing technical assistance to volunteer attorneys in the National Domestic
				Violence Volunteer Attorney Network, statewide legal coordinators, the National
				Domestic Violence Hotline, and Internet-based legal referral organizations
				described in section 1201(i)(1).
						(c)Eligibility for other
				grantsA receipt of an award under this section shall not
				preclude the national domestic violence legal technical assistance providers
				from receiving additional grants under the Office on Violence Against Women’s
				Technical Assistance Program to carry out the purposes of that program.
						(d)Eligible
				entitiesIn this section, an eligible entity is a national
				domestic violence legal technical assistance provider that—
							(1)has expertise on legal
				issues that arise in cases of victims of domestic violence, dating violence and
				stalking, including family, immigration, housing, protection order, public
				benefits, custody, child support, interstate custody and relocation, employment
				and other civil legal needs of victims; and
							(2)has an established record
				of providing technical assistance and support to lawyers representing victims
				of domestic violence.
							(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $800,000 for national domestic violence legal technical
				assistance providers for each fiscal year from 2008 through 2013.
						41604.National domestic
				violence hotline legal referrals
						(a)Legal referrals by the
				national domestic violence hotline
							(1)In
				generalThe Attorney General may award grants to the National
				Domestic Violence Hotline (as authorized by section 316 of the Family Violence
				Prevention and Services Act (42 U.S.C. 10416)) to provide information about
				statewide legal coordinators and legal services.
							(2)Use of
				fundsFunds allocated to the National Domestic Violence Hotline
				under this subsection shall be used to—
								(A)update the Hotline’s
				technology and systems to reflect legal services and referrals to statewide
				legal coordinators;
								(B)collaborate with the
				American Bar Association Commission on Domestic Violence and the national
				domestic violence legal technical assistance providers to train and provide
				appropriate assistance to the Hotline’s advocates on legal services; and
								(C)maintain a network of
				legal services and statewide legal coordinators and collaborate with the
				American Bar Association Commission on Domestic Violence.
								(3)AuthorizationThere
				are to be appropriated to carry out this subsection $500,000 for each of fiscal
				years 2008 through 2013.
							(b)Legal referrals by
				internet-based services for domestic violence victims
							(1)In
				generalThe Attorney General may award grants to Internet-based
				non-profit organizations with a demonstrated expertise on domestic violence to
				provide State-specific information about statewide legal coordinators and legal
				services through the Internet.
							(2)Use of
				fundsFunds allocated to Internet-based organizations under this
				subsection shall be used to—
								(A)collaborate with the
				American Bar Association Commission on Domestic Violence and the national
				domestic violence legal technical assistance providers to train and provide
				appropriate assistance to personnel on referring legal services; and
								(B)maintain a network of
				legal services and statewide legal coordinators, and collaborate with the
				American Bar Association Commission on Domestic Violence and the National
				Domestic Violence Hotline.
								(3)AuthorizationThere
				are to be appropriated to carry out this subsection $250,000 for each fiscal
				years of 2008 through 2013.
							41605.Study of legal
				representation of domestic violence victims
						(a)In
				generalThe National Institute of Justice shall study the scope
				and quality of legal representation and advocacy for victims of domestic
				violence, dating violence, and stalking, including the provision of culturally
				and linguistically appropriate services.
						(b)Scope of
				studyThe National Institute of Justice shall specifically assess
				the representation and advocacy of—
							(1)organizations providing
				direct legal services and other support to victims of domestic violence, dating
				violence, and stalking, including Legal Services Corporation grantees,
				non-Legal Services Corporation legal services organizations, domestic violence
				programs receiving Legal Assistance for Victims grants or other funds under
				this Act to provide legal assistance, volunteer programs (including those
				operated by bar associations and law firms), law schools which operate domestic
				violence, and family law clinical programs; and
							(2)organizations providing
				support to direct legal services delivery programs and to their volunteer
				attorneys, including State coalitions on domestic violence, the National Legal
				Aid and Defender Association, the American Bar Association Commission on
				Domestic Violence, the American Bar Association Committee on Pro Bono and
				Public Service, State bar associations, judicial organizations, and national
				advocacy organizations (including the Legal Resource Center on Violence Against
				Women, and the National Center on Full Faith and Credit).
							(c)AssessmentThe
				assessment shall, with respect to each entity under subsection (b),
				include—
							(1)what kind of legal
				assistance is provided to victims of domestic violence, such as counseling or
				representation in court proceedings;
							(2)number of lawyers on
				staff;
							(3)how legal services are
				being administered in a culturally and linguistically appropriate manner, and
				the number of multilingual advocates;
							(4)what type of cases are
				related to the abuse, such as protective orders, divorce, housing, and child
				custody matters, and immigration filings;
							(5)what referral mechanisms
				are used to match a lawyer with a domestic violence victim;
							(6)what, if any,
				collaborative partnerships are in place between the legal services program and
				domestic violence agencies;
							(7)what existing technical
				assistance or training on domestic violence and legal skills is provided to
				attorneys providing legal services to victims of domestic violence;
							(8)what training or
				technical assistance for attorneys would improve the provision of legal
				services to victims of domestic violence;
							(9)how does the organization
				manage means-testing or income requirements for clients;
							(10)what, if any legal
				support is provided by nonlawyer victim advocates; and
							(11)whether they provide
				support to or sponsor a pro bono legal program providing legal representation
				to victims of domestic violence.
							(d)ReportNot
				later than 1 year after the date of enactment of this title, the National
				Institute of Justice shall submit to Congress a report on the findings and
				recommendations of the study required by this section.
						41606.Establish a domestic
				violence legal advisory task force
						(a)In
				generalThe Attorney General shall establish the Domestic
				Violence Legal Advisory Task Force to provide guidance for the implementation
				of the Study of Legal Representation of Domestic Violence Victims, the Pilot
				Program for the National Domestic Violence Volunteer Attorney Referral Project,
				and the National Program for the National Domestic Violence Volunteer Attorney
				Referral Project.
						(b)CompositionThe Task Force established under this
				section shall be composed of experts in providing legal assistance to domestic
				violence victims and developing effective volunteer programs providing legal
				assistance to domestic violence victims, including judges with expertise on
				domestic violence, individuals with experience representing low-income domestic
				violence victims, and private bar members involved with volunteer legal
				services.
						(c)ResponsibilitiesThe
				Task Force shall provide—
							(1)ongoing advice to the
				American Bar Association Commission on Domestic Violence, the National Domestic
				Violence Hotline, and the Statewide Coordinators regarding implementation of
				the Pilot Program and the National Program of the Domestic Violence Volunteer
				Attorney Referral Project;
							(2)recommendations to the
				Office on Violence Against Women regarding the selection of the 5 sites for the
				Pilot Program; and
							(3)attend regular meetings
				covered by American Bar Association Commission or Domestic Violence.
							(d)ReportThe
				Task Force shall report to Congress every 2 years on its work under this
				section.
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $100,000 for each of fiscal years 2008 through
				2013.
						.
		
	
		July 29 (legislative
		  day, July 28), 2008
		Reported with an amendment
	
